DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the application filed on 25 March 2022, as modified by the preliminary amendment filed on 28 July 2022.  As directed by the preliminary amendment: claims 1, 3, 4 & 8 have been amended, claims 2 & 10-20 have been cancelled, and claims 21-31 have been added.  Thus, claims 1, 3-9 & 21-31 are presently pending in this application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner’s Comments on Claim Language
	The following comments are provided as suggestions to improve clarity and/or grammatical consistency in the claims. They are not necessarily errors which require correction. 
The claims frequently utilize the term “defines” or “defining” when further describing features of an element (e.g. “the second tool defines a cavity…”, “the first tool defines a frustoconical portion”, “the drill bit defines at least one hole”, etc.). While there is nothing inherently wrong with these recitations, the term in some instances may leave doubt as to whether a particular “defined” feature must actually be part of the defining element. By way of example, a limitation wherein the second tool “defines” a cavity is understood to mean that the second tool itself includes such a cavity, but one may argue a broader interpretation wherein the second tool may also “define” a cavity otherwise present in another element, as a fence may define an area of land. To improve clarity in this aspect, applicant may consider amending the claims to more clearly state what is meant (e.g., the second tool comprises a cavity, etc.). 
The following minor grammatical inconsistencies are also noted:
Claim 1, lines 7-9: “the first tool is linearly repositionable to a first sealing position along the axis between the first retracted position and the extended position”. This limitation is of somewhat different grammatical form as compared to related limitations. Possible alternatives might be: 
“the first tool being linearly repositionable to a first sealing position along the axis between the first retracted position and the extended position”; or 
“wherein the first tool is linearly repositionable to a first sealing position along the axis between the first retracted position and the extended position”. 
Claim 1, lines 10-11: “the second tool defines a cavity and a circumference”. This limitation is of somewhat different grammatical form as compared to form as compared to related limitations. Possible alternatives might be: 
“the second tool defining a cavity and a circumference”; or 
“wherein the second tool defines a cavity and a circumference”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 23, 25, 30 & 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 23 & 31 recite “wherein the first tool is rotatable about the axis by a rotational drive mechanism”. It is unclear if this limitation is merely establishing a capability of the first tool or if the limitation is further requiring the machine to include such a rotational drive mechanism as a positively recited element of the claimed invention. 

Claims 9, 25 & 31 recite “wherein the second tool is repositionable independently from the first tool”. It is unclear what the full scope of this claim is intended to encompass and, in particular, what precisely is meant by “independently”. 
While the second tool may be repositioned without moving the first tool in some situations (e.g., when the first tool is in the extended position, the second tool could be moved between the retracted position and the sealing position), in other situations the position of the first tool appears to limit the ability to reposition the second tool (e.g., when the first tool is in the retracted position, the second tool cannot be repositioned to the sealing position, etc.). 
Since the second tool cannot be repositioned lower than the first tool (as best understood), the positioning of the first tool places limitations on the repositioning of the second tool. Thus, while it is understood that the second tool may use a separate linear drive than the first tool, so that the second tool is capable of being displaced relative to the first tool, it is not clear that the second tool is repositionable “independently” from the first tool, in a broad sense. 
As a result, the scope of the respective claims takes on an unreasonable degree of uncertainty. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 26, 27, 30 & 31 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardwig (US 5,183,364; cited in applicant’s IDS received 28 July 2022).
Regarding claim 1, Hardwig discloses a machine (generally as in figs. 1 & 3-6, having the modifications as shown in figs. 10-12) comprising: 
a tool housing (30) defining a housing cavity (50/58; alternatively, housing cavity portion formed between cap 52 and valve 54, as shown in fig. 5); 
a first tool (incl. at least 128; see figs. 10 & 11) coupled to a first linear drive mechanism (i.e. shaft 130), the first tool linearly repositionable along an axis by the first linear drive mechanism about and between a first retracted position (e.g., a retracted position when fully retracted into the housing cavity 50/58 so that valve 54 can close, allowing cap 52 to be removed for removal of the first and second tools; see col. 4, lines 34-42 & col. 5, lines 52-57) and an extended position (i.e., as shown in fig. 10), the first tool positioned within the housing cavity in the first retracted position, the first tool positioned external to the housing cavity in the extended position (i.e., within the pipe 12 or otherwise extending into a second housing cavity 51/59 beyond the pipe, as shown), the first tool is linearly repositionable to a first sealing position along the axis between the first retracted position and the extended position (i.e., as in fig. 11 & 12; see col. 5, lines 45--51); and 
a second tool (incl. at least 126; see figs. 10-12) coupled to a second linear drive mechanism (i.e. shaft 60), the second tool defines a cavity (e.g., cavity defined between end of shaft 60 / bushing 138 and support blocks 140; see figs. 10 & 11, col. 5, lines 37-39) and a circumference (an outer diameter of vanes 134, at outer surface 142), the second tool linearly repositionable along the axis by the second linear drive mechanism about and between a second retracted position (i.e., a retracted position when fully retracted into the housing cavity 50/58 so that valve 54 can close, allowing cap 52 to be removed for removal of the first and second tools; see col. 4, lines 34-42 & col. 5, lines 52-57) and a second sealing position (i.e., as in fig. 11 & 12), the second tool positioned within the housing cavity in the second retracted position, the second tool positioned external to the housing cavity in the second sealing position (i.e., within the pipe 12 or otherwise extending into a second housing cavity 51/59 beyond the pipe, as shown), the first tool nested at least partially within the cavity when the first tool is in the first sealing position and the second tool is in the second sealing position (see fig. 11, element 128 and/or elements 132, which may be considered parts of the first tool, are at least partially nested within the cavity), the circumference defining a first value when the first tool is positioned external to the cavity (i.e., as in fig. 10, element 128 is external to the described cavity and elements 132 are at least partially disposed external to the described cavity; the circumference at 142 having a first value: see col. 5, lines 33-37, 52-57), the circumference defining a second value when the first tool is nested at least partially within the cavity (i.e., as in fig. 11; see col. 5, lines 45-52), the second value (i.e. when expanded) being greater than the first value (when retracted).

Regarding claim 3, the machine of Hardwig reads on the additional limitation wherein the second tool comprises a plurality of wedges (134) positioned within the cavity (as shown).
Regarding claim 7, the machine of Hardwig reads on the additional limitation wherein the first tool is rotatable about the axis by a rotational drive mechanism (e.g., indexing means 96; see col. 5, lines 42-45). 
In particular, the rotational drive mechanism would rotate both the first and second tools about the axis, enabling indexing of the inline valve arrangement prior to expansion. 

Regarding claim 8, with respect to the limitation wherein the first tool is nested at least partially within the cavity when the first tool is in the first retracted position and the second tool is in the second retracted position, as best understood, at least elements 132 of the first tool would be nested at least partially within the cavity when the first tool is in the first retracted position and the second tool is in the second retracted position since, as best understood, elements 132 of the first tool are intended to maintain a sliding dovetail connection with elements 134 of the second tool during operation.  
In other words, when fully retracted toward the end having the cap 52 to enable the valve 54 to close, at least elements 132 of the first tool would be at least partially nested within the cavity of the second tool such that elements 132 maintain the dovetail connection with elements 134. 
See also § 2144.01. Hardwig does not necessarily disclose that the entirety of the first tool, including elements 132, are intended to be fully withdrawn from the cavity during operation. Thus, one skilled in the art would reasonably infer that at least elements 132 are intended to remain at least partially nested within the cavity, including when in the retracted positions. 

Regarding claim 9, the machine of Hardwig reads on the additional limitation wherein the second tool is repositionable independently from the first tool. As best understood, by linearly operating shaft 60 and holding shaft 130 stationary, the second tool could be repositioned at least linearly relative to (i.e. independently of) the first tool. See MPEP § 2114. 
Regarding claim 26, Hardwig discloses a machine (generally as in figs. 1 & 3-6, having the modifications as shown in figs. 10-12) comprising: 
a tool housing (30) defining a housing cavity (50/58; alternatively, housing cavity portion formed between cap 52 and valve 54, as shown in fig. 5); 
a first tool (incl. at least 128; see figs. 10 & 11) coupled to a first linear drive mechanism (i.e. shaft 130), the first tool linearly repositionable along an axis by the first linear drive mechanism about and between a first retracted position (e.g., a retracted position when fully retracted into the housing cavity 50/58 so that valve 54 can close, allowing cap 52 to be removed for removal of the first and second tools; see col. 4, lines 34-42 & col. 5, lines 52-57) and an extended position (i.e., as shown in fig. 10), the first tool positioned within the housing cavity in the first retracted position, the first tool positioned external to the housing cavity in the extended position (i.e., within pipe 12 or otherwise extending into a second housing cavity 51/59 beyond the pipe, as shown); and 
a second tool (incl. at least 126; see figs. 10-12) coupled to a second linear drive mechanism (i.e. shaft 60), the second tool defining a cavity (e.g., cavity defined between end of shaft 60 / bushing 138 and support blocks 140; figs. 10 & 11, col. 5, lines 37-39), the second tool linearly repositionable along the axis by the second linear drive mechanism about and between a second retracted position (i.e., a retracted position when fully retracted into the housing cavity 50/58 so that valve 54 can close, allowing cap 52 to be removed for removal of the first and second tools; col. 4, lines 34-42 & col. 5, lines 52-57) and a sealing position (i.e., as in fig. 11 & 12), the second tool positioned within the housing cavity in the second retracted position, the second tool positioned external to the housing cavity in the sealing position (i.e., within pipe 12 or otherwise extending into a second housing cavity 51/59 beyond the pipe, as shown), the first tool nested at least partially within the cavity when the first tool is in the first retracted position and the second tool is in the second retracted position (as explained for claim 8 above).
Regarding claim 27, the machine of Hardwig reads on the additional limitation wherein the second tool comprises a plurality of wedges (134) positioned within the cavity (as shown).

Regarding claim 30, the machine of Hardwig reads on the additional limitation wherein the second tool is repositionable independently from the first tool. As best understood, by linearly operating shaft 60 and holding shaft 130 stationary, the second tool could be repositioned at least linearly relative to (i.e. independently of) the first tool. See MPEP § 2114.

Regarding claim 31, the machine of Hardwig reads on the additional limitation wherein the first tool is rotatable about the axis by a rotational drive mechanism (e.g., indexing means 96; see col. 5, lines 42-45). 
In particular, the rotational drive mechanism would rotate both the first and second tools about the axis, enabling indexing of the inline valve arrangement prior to expansion.

Claims 1, 4, 5, 7-9, 26 & 28-31 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimann et al. (GB 253,229 A; hereafter Reimann). 
Regarding claim 1, Reimann discloses (figs. 1-4; alt. embodiment in figs. 5-7 with modified housing) a machine comprising: 
a tool housing (14) defining a housing cavity (the cavity generally shown within 14; alternatively, may be seen as including only the threaded cavity portion within the housing, excluding counterbored die portion 16); 
a first tool (3) coupled to a first linear drive mechanism (incl. at least feature 12; rotation of the shaft 4 causes linear motion via threaded engagement with sleeve 5 at threads 8), the first tool linearly repositionable along an axis by the first linear drive mechanism about and between a first retracted position (in fig. 1) and an extended position (in fig. 2), the first tool positioned within the housing cavity in the first retracted position, the first tool positioned external to the housing cavity (i.e., within pipe 2) in the extended position, the first tool is linearly repositionable to a first sealing position (fig. 3 or fig. 4) along the axis between the first retracted position and the extended position (see below); and 
a second tool (5, incl. split / expanding portion 11) coupled to a second linear drive mechanism (incl. at least 13; rotation causing the second tool to move linearly via threaded engagement via threads 6 with tool housing 14, as shown), the second tool defines a cavity (incl. at least bore 7) and a circumference (i.e., at the expanding portion, indicated at 11), the second tool linearly repositionable along the axis by the second linear drive mechanism about and between a second retracted position (fig. 1) and a second sealing position (fig. 3 and/or fig. 4; see below), the second tool positioned within the housing cavity in the second retracted position, the second tool positioned external to the housing cavity in the second sealing position (see below), the first tool nested at least partially within the cavity when the first tool is in the first sealing position and the second tool is in the second sealing position (as shown in each of figs. 3 & 4), the circumference defining a first value when the first tool is positioned external to the cavity (i.e., the expanding portion 11 is a first circumference in figs. 1 & 2), the circumference defining a second value when the first tool is nested at least partially within the cavity (i.e., the expanding portion 11 is a second, expanded circumference in figs. 3 & 4), the second value being greater than the first value.

Regarding the first sealing position of the first tool and the second sealing position of the second tool, as best understood, when the first tool is inserted into the cavity of the second tool to cause expansion of portion 11 of the second tool, the first and second tools would at least partially seal the opening in the pipe sidewall while in the expanded conditions shown in figs. 3 & 4. Additionally, Reimann discloses that the expansion process is intended to form a neck (21) in the sidewall of the pipe to enable a nipple connection to be inserted therein. As shown in figs. 6 & 7, the same positions of the first and second tools may be used to deform the inner edge of such a nipple connection into a sealed configuration with the neck of the pipe (see pg. 4, lines 81-83: “the manner of expanding the inner end of the nipple suffices to make an absolutely pressure-tight joint”).  
In view of the above, the positions of the first and second tools as shown in figs. 3 & 4 may be respectively seen as first and second sealing positions as they may be seen as at least partially sealing the opening in the pipe sidewall and/or they may be seen as positions useful for forming a seal between the pipe sidewall and an additional element (e.g. the tool housing 14 and/or the nipple as shown in figs. 6 & 7). 

Regarding the limitation wherein the second tool positioned external to the housing cavity in the second sealing position, at least the expanding portion of the second tool is positioned external to the housing cavity especially in the position shown in fig. 3. However, even in the position of fig. 4, the expanding portion of the second tool is external to the housing cavity when the housing cavity is defined as the threaded portion of the tool housing (i.e., when excluding the counterbored die portion 16). 

Regarding claim 4, the machine of Reimann reads on the additional limitation wherein the first tool defines a frustoconical portion (9).

Regarding claim 5, the machine of Reimann reads on the additional limitation wherein the first tool (3) is a drill bit (pg. 3, line 77-78: “drill point 3”) , and wherein the second tool (incl. 5 & 11) is a stopper (i.e., as shown in figs. 3 & 4, the second tool functions as a stopper, plugging the drilled hole to affect expansion as the tools are drawn outward).

Regarding claim 7, the machine of Reimann reads on the additional limitation wherein the first tool (3) is rotatable about the axis by a rotational drive mechanism (pg. 3, lines 126-127: “the drill spindle 4 is rotated by the means provided at 12”).

Regarding claim 8, the machine of Reimann reads on the additional limitation wherein the first tool is nested at least partially within the cavity when the first tool is in the first retracted position and the second tool is in the second retracted position.
In particular, the shaft 4 connected to / formed with the drill bit 3, may be considered part of the first tool. Thus, as can be seen in the retracted condition shown in fig. 1, the first tool (i.e. shaft 4 of the first tool) is nested at least partially within the cavity (of the second tool) when the first tool is in the first retracted position and the second tool is in the second retracted position. 

Regarding claim 9, the machine of Reimann reads on the additional limitation wherein the second tool is repositionable independently from the first tool.
In particular, by rotating sleeve 5 via feature 13 while holding feature 12 (connected to shaft 4) stationary, the second tool could be repositioned relative to (i.e. independently of) the first tool. See MPEP § 2114.

Regarding claim 26, Reimann discloses (figs. 1-4; alt. embodiment in figs. 5-7 with modified housing) a machine comprising: 
a tool housing (14) defining a housing cavity (the cavity generally shown within 14; alternatively, may be seen as including only the threaded cavity portion within the housing, excluding counterbored die portion 16); 
a first tool (3) coupled to a first linear drive mechanism (incl. at least feature 12; rotation of the shaft 4 causes linear motion via threaded engagement with sleeve 5 at threads 8), the first tool linearly repositionable along an axis by the first linear drive mechanism about and between a first retracted position (in fig. 1) and an extended position (in fig. 2), the first tool positioned within the housing cavity in the first retracted position, the first tool positioned external to the housing cavity in the extended position (i.e., within pipe 2); and 
a second tool (5, incl. split / expanding portion 11) coupled to a second linear drive mechanism (incl. at least 13; rotation causing the second tool to move linearly via threaded engagement via threads 6 with tool housing 14, as shown), the second tool defining a cavity (incl. at least bore 7), the second tool linearly repositionable along the axis by the second linear drive mechanism about and between a second retracted position (fig. 1) and a sealing position (fig. 3 and/or fig. 4; see below), the second tool positioned within the housing cavity in the second retracted position, the second tool positioned external to the housing cavity in the sealing position (see below), the first tool nested at least partially within the cavity when the first tool is in the first retracted position and the second tool is in the second retracted position (as explained for claim 8 above).

Regarding the sealing position of the second tool, as best understood, when the first tool is inserted into the cavity of the second tool to cause expansion of portion 11 of the second tool, the expanded second tool would at least partially seal the opening in the pipe sidewall while in the conditions shown in figs. 3 & 4. Additionally, Reimann discloses that the expansion process is intended to form a neck (21) in the sidewall of the pipe to enable a nipple connection to be inserted therein. As shown in figs. 6 & 7, the same position of the second tool may be used to deform the inner edge of such a nipple connection into a sealed configuration with the neck of the pipe (see pg. 4, lines 81-83: “the manner of expanding the inner end of the nipple suffices to make an absolutely pressure-tight joint”).  
In view of the above, the positions of the second tool as shown in figs. 3 & 4 may be seen as sealing positions as they may be seen as at least partially sealing the opening in the pipe sidewall and/or they may be seen as positions useful for forming a seal between the pipe sidewall and an additional element (e.g. the tool housing 14 and/or the nipple as shown in figs. 6 & 7). 
Regarding the limitation wherein the second tool positioned external to the housing cavity in the sealing position, at least the expanding portion of the second tool is positioned external to the housing cavity especially in the position shown in fig. 3. However, even in the position of fig. 4, the expanding portion of the second tool is external to the housing cavity when the housing cavity is defined as the threaded portion of the tool housing (i.e., when excluding the counterbored die portion 16). 

Regarding claim 28, the machine of Reimann reads on the additional limitation wherein the first tool defines a frustoconical portion (9).

Regarding claim 29, the machine of Reimann reads on the additional limitation wherein the first tool (3) is a drill bit (pg. 3, line 77-78: “drill point 3”) , and wherein the second tool (incl. 5 & 11) is a stopper (i.e., as shown in figs. 3 & 4, the second tool functions as a stopper, plugging the drilled hole to affect expansion as the tools are drawn outward).

Regarding claim 30, the machine of Reimann reads on the additional limitation wherein the second tool is repositionable independently from the first tool. In particular, by rotating sleeve 5 via feature 13 while holding feature 12 (connected to shaft 4) stationary, the second tool could be repositioned relative to (i.e. independently of) the first tool. See MPEP § 2114.

Regarding claim 31, the machine of Reimann reads on the additional limitation wherein the first tool (3) is rotatable about the axis by a rotational drive mechanism (pg. 3, lines 126-127: “the drill spindle 4 is rotated by the means provided at 12”).
Allowable Subject Matter
Claims 21, 22 & 24 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753